EXHIBIT 10.3


[PERFICIENT, INC. LETTERHEAD]
July 30, 2010






Mr. Richard Kalbfleish
10420 Jade Forest Drive
St. Louis, MO 63123


Dear Dick:


This letter sets out and confirms the understandings and agreements between you
and Perficient, Inc. (“Perficient”) concerning the end of your employment with
Perficient.  These understandings and agreements, which supersede and cancel all
prior communications and agreements concerning your Perficient employment, are
as follows:


1.           Resignation, Effect. (a) Effective the date of this letter, you
voluntarily resign your employment and all offices you may hold with Perficient
and any of its subsidiaries or affiliates.  This resignation is not on account
of any errors, deficiencies, or performance issues relating to your
responsibilities for Perficient’s financial and accounting departments, nor has
Perficient made any such claims.  Your employment will terminate on a date
selected by Perficient (the “Effective Date”), which will be no later than
August 13, 2010, and you agree to continue in Perficient’s employ until the
Effective Date.  During the time between the date of this letter and the
Effective Date, you will continue to be compensated on a salaried basis at your
current annual rate of base salary, and your current benefits will continue on
the same terms as are applicable to employees of Perficient generally.


(b) Perficient accepts your resignation and will not contest any claim for
unemployment compensation made by you based upon the fact of your
resignation.  All benefits and compensation you were receiving or entitled to by
virtue of your employment cease as of the Effective Date except to the extent
provided for below.  You will be entitled to no pay or benefits after the
Effective Date except as is described in this letter (this
“Agreement”).  Following the Effective Date, you will be paid any unused
vacation / paid days off calculated per Perficient records and regular
practices.  Perficient’s calculation of that time off will be controlling absent
manifest error.


2.           Payments. (a) Perficient will pay to you an amount equal to the
gross sum of $38,250 (less applicable withholding for taxes), representing 13
weeks of your base pay. This amount will be paid in accordance with the
Company’s normal payroll process if and when you sign and deliver this Agreement
to me, the seven day revocation period described below expires without you
revoking your acceptance, and all other conditions to the effectiveness of this
Agreement have been satisfied.


(b) Additionally, instead of forfeiting your rights to any restricted stock per
the restricted stock agreements, you will be vested in 5,187 shares of those
restricted shares at a current fair market value approximately equal to $8.41 as
of July 29, 2010. These shares will vest, and all restrictions thereon will be
lifted, if and when you sign and deliver this Agreement to me, the seven day
revocation period described below expires without you revoking your acceptance,
and all other conditions to the effectiveness of this Agreement have been
satisfied.



 
 

--------------------------------------------------------------------------------

 



(c) You understand that Perficient will pay its share of your current health
insurance coverage for the period ending the Effective Date.  Thereafter, all
such paid coverage ceases, and you will only have the rights to continue such
coverage at your option and expense called for by COBRA.  It is your
responsibility to timely elect such continuation coverage should you decide to
do so.  Your right to participate in Perficient’s employee benefit plans dealing
with dependent care and/or medical expense reimbursement, if any, will be
determined in accordance with the terms of those plans.


(d) The payments described in this Section 2 fully satisfy and are in lieu of
any and all claims you may have against any of the Perficient Parties (who are
defined below) based upon any facts occurring prior to this date and any claims
and lawsuits released in this Agreement.  Each party will bear and pay for its
own costs and attorneys fees in connection with this Agreement and any claims
released in this Agreement.  Your right to receive and retain the above payments
and benefits is conditioned upon your compliance with the terms of this
Agreement.


3.           Release.   (a) You release, give up, and waive (and agree not to
sue on, pursue or participate in any recovery on) any and all known and unknown
claims, lawsuits and causes of action which you may have or hold against any of
the Perficient Parties (defined below) in any way arising out of or relating to
(i) your employment with any of the Perficient Parties, or the termination of
such employment, (ii) any practice, policy, promise, agreement, custom, act or
conduct of any of the Perficient Parties prior to the date you sign this
Agreement, or (iii) any fact occurring prior to the date you sign this
Agreement.  You further covenant and agree not to institute or maintain any
legal or administrative proceedings against any of the Perficient Parties with
respect to any claims, lawsuits and causes of action specified in this paragraph
that you have released. However, this does not prevent you from filing any
charge of discrimination under any federal, state or local law, although it will
limit and impact your right to receive any recovery on any such claim to the
extent not otherwise prohibited by applicable law.


(b) This is a general release and waiver which applies to all claims which you
may have or hold against any of the Perficient Parties. The claims that you are
waiving and releasing include, but are not limited to, (i) claims regarding any
promise or agreement made by any of the Perficient Parties, whether with respect
to your respective employment, compensation, benefits, or otherwise, (ii) claims
for age or other unlawful discrimination under the Age Discrimination In
Employment Act of 1967, 29 U.S.C. §621, et seq., (iii) claims for employment
discrimination, race discrimination, or retaliation under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1866, 42 U.S.C. §1981,
the Americans With Disabilities Act, the Missouri Human Rights Act, Ordinance
62710 of the City of St. Louis, or any other federal, state, local or municipal
law, regulation, rule, or order, (iv) claims for discrimination, harassment or
retaliation under any federal law, federal regulation, or executive order, or
under any state, county, municipal or local law, (v) claims under the Family And
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq., the Sarbanes Oxley Act, the
Employee Retirement Income Security Act of 1974, as amended, or any other
federal or state law or decision, (vi) claims for discrimination in the payment
of wages and claims for unpaid wages, minimum wage, overtime compensation,
vacation or other compensation, under the Fair Labor Standards Act or any other
federal, state or local law or decision, (vii) claims under any state common
law, or for violation of any other federal or state law or decision, (viii)
claims for damages of any kind including but not limited to damages for
personal, emotional, or economic injury, lost wages, or damage to reputation,
(ix) claims for breach of an express or implied contract, retaliation, slander,
defamation, infliction of emotional distress, fraud, misrepresentation,
retaliation for filing a worker’s compensation claim or claiming that any of the
Perficient Parties violated any law, wrongful discharge, and other tortious
conduct, (x) claims for severance or separation benefits, (xi) claims for lost
pay, reinstatement, liquidated damages, or any other form of equitable relief,
and claims for attorneys' fees, liquidated or punitive damages, and costs. You
specifically represent that you have not been treated adversely on account of
age, gender, race or other legally protected classification, nor have you
otherwise been treated wrongfully in connection with your employment with
Perficient, and you further represent

 
2

--------------------------------------------------------------------------------

 

that you have no basis for a claim under any applicable law prohibiting
employment or other discrimination or retaliation.  You further acknowledge and
agree that to date, you have been paid all monies and compensation owed to you.
This release does not include claims arising after the date you sign this
Agreement, claims for workers compensation under applicable workers compensation
statutes that have already been filed or for on-the-job injuries that have
already been reported, any right to vested benefits under any written 401K Plan
or medical expense or dependent care expense reimbursement plan based upon your
service to and ending the Effective Date, or claims for breach of this
Agreement.


(c) For purposes of this Agreement, the term “Perficient Parties” means: (i)
Perficient, Inc., and any of its past or present direct or indirect subsidiaries
and affiliated entities, (ii) the respective current and former directors,
officers, employees and agents of each entity described in (i) above, and (iii)
the respective insurers, heirs, successors and assigns of each person or entity
described above.


(d) You represent and warrant that you are the sole owner of all claims you have
released in this Agreement and have not assigned or transferred any such claim
(or any interest in any such claim) to any other person; and you will indemnify,
defend and hold the Perficient Parties harmless from any damages, costs or
expenses which any of them may incur if this representation and warranty is
incorrect in any respect and that you have been paid in full for all services
rendered prior to this date.
 
4.           No Reemployment. You waive and give up any right to reinstatement
with or to be employed by any of the Perficient Parties and agree to never seek
or apply for employment with any of the Perficient Parties.  In the event you do
so, Perficient and/or that party may decline to employ you (or if you have been
inadvertently employed, may dismiss you) without liability.


5.           Future Work as Contractor.  Perficient at its exclusive option may
offer you temporary assignments to assist in finance, accounting, and
administrative areas of its choosing.  Any work performed in this capacity will
be as an Independent Contractor.  The hourly rate for these services will be $90
and will be invoiced to Perficient within 14 days of services being
provided.  Sufficient detail will be included to support hours worked.  Payment
to you will be by EFT and with net 30 terms from date of invoice.  In addition,
you will be reimbursed for any reasonable, ordinary and necessary out-of-pocket
expenses incurred in this capacity.  Reimbursement will be for expenditures as
detailed in Perficient's Travel and Expense Policy.  Proper documentation will
be required for all reimbursements.  All such expense submissions should be
invoiced to Perficient as previously outlined for services performed.


6.           Non Admission. You agree that if any term or release contained in
this Agreement is found by a Court to be unenforceable or invalid to any extent,
that finding will not affect the validity or enforceability of any other term,
release or provision.  You also understand and agree that by entering into this
Agreement, the Perficient Parties are not admitting to, and expressly deny, any
fault, liability or wrongdoing involving your employment, the termination of
your employment, or any past custom, practice, policy, agreement, act, decision,
or conduct of any of the Perficient Parties.


7.           Non Disparagement; Reference; Cooperation. (a) You will conduct
yourself in a professional and positive manner in all of your dealings,
communications and contacts concerning Perficient and its affiliates. You will
not criticize, denigrate, disparage, or make any derogatory or uncomplimentary
statements about Perficient, any of its affiliates, or any officer, director,
employee or agent of Perficient or any of its affiliates.  In particular, you
will not make any derogatory, uncomplimentary or critical statements about
Perficient, its plans, policies and/or practices, or about any of its present or
former officers, employees, or agents, to members of the public, members of the
media, or any other person, nor shall you harm or in any way say anything that
could adversely affect the reputation and goodwill of

 
3

--------------------------------------------------------------------------------

 

Perficient.  Perficient will direct its senior management team, and your
supervisors, not to criticize, disparage or denigrate you to third parties, or
make any statements about you to customers, competitors, vendors, employees,
former employers, members of the public or other third parties that are
critical, derogatory, or could adversely affect your reputation. Nothing in this
paragraph shall prevent any person from giving truthful testimony or information
to law enforcement entities, administrative agencies or courts or in any other
legal proceedings as required by law.


(b) Perficient’s personnel records will reflect that you voluntarily resigned
your employment. In response to any inquiries for a reference made to
Perficient’s Human Resources Department, the reason given for the termination of
your employment will be that you resigned. Otherwise, Perficient will respond in
accordance with its current policy not to provide information about an employee
other than dates of employment and position.


(c) You will consult and cooperate with Perficient and its legal counsel, and
furnish any and all complete and truthful information, testimony or affidavits,
regarding or in connection with any matter that arose during your employment
with Perficient, or in connection with any litigation, governmental proceeding,
investigation, arbitration or claim that in any way relates to the business or
operations of Perficient or any of its subsidiaries or affiliates, or of which
you may have any knowledge or involvement.  You will consult with and provide
information to Perficient or any of its subsidiaries or affiliates, and their
legal counsel concerning all such matters and will appear as and when requested
to provide any such information, assistance or testimony on reasonable
notice.  The parties will make their best efforts to have such consultation
performed at reasonable times and places and in a manner as not to unreasonably
interfere with any other employment in which you may be otherwise then
engaged.  If Perficient requires you to travel outside the St. Louis, Missouri
metropolitan area to provide testimony or to otherwise assist Perficient,
Perficient will reimburse you for any reasonable, ordinary and necessary travel
and lodging expenses incurred by you to do so, provided that you submit all
documentation required under Perficient’s  normal and customary reimbursement
policies and practices and as otherwise may be required to satisfy any
requirements under applicable tax laws for Perficient to deduct such expenses
and provided further that all such payments will be made within 60 days of
submission of properly documented and supported expenses.  In the event that
either local or non-local time commitments in excess of 3 hours in a day are
required of you in compliance with this paragraph 7(c), Perficient also agrees
to reimburse you for lost wages reasonably documented by You for Perficient,
whether due to actual pay withheld from you or to the use of personal or
vacation time by you for any such time commitment for such day.  Nothing in this
Agreement shall be construed or interpreted as requiring you to provide any
testimony or sworn statement or declaration that is not complete and truthful or
as preventing you from giving truthful testimony or information to law
enforcement authorities, administrative agencies or courts or in any other legal
proceedings as required by law, including, but not limited to, assisting in an
investigation or proceeding brought by any governmental or regulatory body or
official related to alleged violations of any law related to fraud or to any
rule or regulation of the Securities and Exchange Commission.


8.           Confidentiality. You will keep the facts and terms of this
Agreement strictly confidential and not directly or indirectly disclose or
divulge any of the same to another person, except that: (a) this shall not
prohibit any disclosures to any regulatory authority or official, or any
disclosures necessary to comply with a legal duty, (b) this shall not prohibit
any disclosure to your attorney or accountant on a privileged basis, provided
you never waive the privilege, (c) this shall not prevent you from disclosing
this Agreement and its terms to your spouse on a confidential basis subject to
the confidentiality provisions of this Agreement, in which case you and your
spouse will be severally responsible for any breach, and (d) this shall not
prevent either party from suing to enforce this Agreement or referring to or
utilizing this Agreement in any such lawsuit or related pleading.


9.           Return Of Property And Stock Certificates. You have returned, or
will promptly return upon request, to Perficient, all files, memoranda,
documents, records, credit cards, keys, computers, cellular telephone, other
equipment,

 
4

--------------------------------------------------------------------------------

 

badges, vehicles, or other property of Perficient and its affiliates and
subsidiaries.  You also will reveal to Perficient all access codes to any
computer or other program or equipment.


10.          Confidential Information. You will keep and retain in confidence,
and not use (other than in connection with your Perficient employment), any
financial, personnel or other business information about any of the Perficient
Parties.


11.          Non-Competition And Other Agreements. You reaffirm your obligations
under and agree to comply with and to be bound by the terms of any employment or
confidentiality agreement between you and Perficient, and any other agreement
you signed relating to non competition, non solicitation of customers and/or
employees, inventions, non-use and non-disclosure of trade secrets and/or
confidential information, and confidentiality of information, notwithstanding
the circumstances relating to or the reasons for the end of your employment or
any fact or event occurring on or prior to this date.


12.          Assignment, Conditions. Your right to receive and retain the
payments and benefits of this Agreement are conditioned on your performance of
and compliance with all the terms of this Agreement (subject, however, to the
limitations provided by applicable law with respect to compliance with the
release provisions of the Agreement or otherwise). It is understood and agreed
that this Agreement is freely assignable by Perficient (and any successor to any
such person), and is enforceable by any successor or assignee of any such
person.  This Agreement is binding upon and enforceable against any successor or
assignee of Perficient, but is not assignable by you (nor shall you delegate any
of your respective obligations hereunder).


13.          Entire Agreement, Amendment, Headings, Governing Law. This
Agreement (and the plans and agreements referenced in this Agreement) contains
the entire agreement between the parties regarding the subject matter of this
Agreement and supersedes any and all prior oral or written communications or
agreements between the parties concerning such subject matter. Neither this
Agreement nor any of its terms may be changed, added to, amended, or waived
except in a writing signed by the Chief Financial Officer or
President of  Perficient (or his or her designee) and you.  This Agreement shall
be governed by and construed and interpreted according to the internal laws of
the State of Missouri without reference to conflicts of law principles.  The
terms of this Agreement are effective as of the date of this letter. Section
headings are for convenience of reference only and shall not be used to
interpret the Agreement.


13.          Representations And Terms Relating To This Agreement And Offer. (a)
You have 21 days in which to consider this Agreement, sign it and return it to
Perficient. This offer will expire unless it is accepted by you within 21 days
after you receive this Agreement. To accept, you must deliver a signed copy of
this Agreement to Perficient within that time period. Perficient advised you to
carefully consider this Agreement before signing it.  You waive any right you
may have to additional time within which to consider this Agreement. You
understand that you may discuss this Agreement with an attorney, at your own
expense. You have carefully read this Agreement, fully understand what it means,
and are entering into it voluntarily.  You are receiving valuable consideration
in exchange for your execution of this Agreement that you would not otherwise be
entitled to receive, consisting of the benefits described in Section 2 of this
Agreement.


(b) You understand that you may revoke this Agreement within seven (7) days
after you sign this Agreement and deliver the signed Agreement to
Perficient.  To revoke your acceptance you must advise me orally or in writing
within such seven (7) day time period of your decision and intention to revoke
your acceptance. If you revoke your acceptance of this Agreement within such
seven (7) day time period, or if you fail to accept this Agreement within the 21
day time period, then Perficient shall have no obligations under this Agreement,
including but not limited to any obligation to

 
5

--------------------------------------------------------------------------------

 

make any payment specified in this Agreement, and you shall not be entitled to
receive the payment described in Section 2 above.


(c) By execution of this document, you expressly waive any and all rights to
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C.  621,
et seq.  You also represent, acknowledge and agree that:


 
(i)
The waiver is in writing and is understood by you;



 
(ii)
By execution of this document, you do not waive any rights or claims that may
arise after the date the waiver is executed.



 
(iii)
The waiver of your rights or claims arising under the Age Discrimination in
Employment Act is in exchange for the consideration outlined in this Agreement,
which is above and beyond that to which you otherwise are entitled.



 
(iv)
At the time you were first presented with this agreement, Perficient expressly
advised you (and hereby does advise you) in writing to carefully consider this
Agreement and to consult an attorney of your choosing prior to executing this
document.



 
(v)
You have been given a period of not less than 21 days within which to consider
this document.  If you do not execute and deliver this agreement to Perficient
within such 21-day period, then Perficient will have no obligations under this
Agreement and this Agreement will be of no force or effect.



 
(vi)
You have been advised by Perficient that you are entitled to revoke (in the
event you execute this document) your waiver of rights or claims arising under
the Age Discrimination in Employment Act within seven (7) days after executing
this document and that said waiver will not and does not become effective or
enforceable until the seven (7) day revocation period has expired.  You agree
that Perficient will have duties and obligations under this Agreement if and
only if you have timely signed and delivered this Agreement to Perficient and
not exercised your right to revoke this Agreement.  If you timely revoke your
acceptance, or fail to sign this Agreement and deliver it to Perficient within
the required time period, then Perficient will have no obligations under this
Agreement. If you decide to revoke your release of claims under this Agreement,
you understand that you must notify me (the undersigned) of your revocation
either orally or in writing on or before the end of this seven-day revocation
period.



 
(vii)
This Agreement is not requested in connection with an exit incentive or other
employment termination program offered to any group or class of employees.



 
(viii)
No attorney or counsel retained at any time by you is entitled to any fees from
any of the Perficient Parties as a result of or in connection with this
Agreement or any other matters prior to this date.



 
(ix)
You have carefully read this Agreement, fully understand what it means, and are
entering into it knowingly and voluntarily without any pressure or coercion and
with full knowledge of its significance and effect after having been provided a
reasonable and adequate period of time and opportunity to consult with your
attorneys and advisors concerning this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
I am sorry that your employment with Perficient had to end under these
circumstances, but I am pleased we were able to reach this understanding and I
want to thank you for the positive contributions you made to our organization.
Please signify your confirmation and agreement to the terms of this letter by
signing below where indicated and delivering the signed document to me.


This letter agreement constitutes the entire understanding of the parties with
respect to its subject matter, supersedes all prior agreements and
understandings with respect to such subject matter, and may be terminated or
amended only by a writing signed by all of the parties to this Agreement.
 




Perficient, Inc.
Accepted, Confirmed and Agreed to as of the Date of this Letter





By /s/ Paul E.
Martin                                                                           /s/
Richard T. Kalbfleish
Paul Martin, CFO
Print name: Richard T. Kalbfleish


Date: August 4, 2010



 
7

--------------------------------------------------------------------------------

 
